COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-14-00075-CV
 IN RE: LINDA S. RESTREPO AND
 CARLOS E. RESTREPO,                            '         AN ORIGINAL PROCEEDING

                              Relators.         '                IN MANDAMUS
                                                '

                                                '


                                       JUDGMENT

       The court has considered this cause on the Relators’ petition for writ of mandamus

against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County,

Texas, and concludes that Relators’ petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 26TH DAY OF MARCH, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)